 

Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of January 22, 2016,
(the “Agreement”) between WESTERN ALLIANCE BANK, an Arizona corporation
(“Lender”) and [            ] (“Grantor”) is made with reference to the Loan and
Security Agreement, dated as of the date hereof (as amended from time to time,
the “Loan Agreement’), between Lender, Grantor and [names of other
Borrowers].  Terms defined in the Loan Agreement have the same meaning when used
in this Agreement.

For good and valuable consideration, receipt of which is hereby acknowledged,
Grantor hereby covenants and agrees as follows:

To secure the Obligations under the Loan Agreement, Grantor grants to Lender a
security interest in all right, title, and interest of Grantor in any of the
following, whether now existing or hereafter acquired or created in any and all
of the following property (collectively, the “Intellectual Property
Collateral”):

(a)copyright rights, copyright applications, copyright registrations and like
protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held (collectively, the
“Copyrights”), including the Copyrights described in Exhibit A;

(b)trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks (collectively, the “Trademarks”), including the Trademarks described
in Exhibit B;

(c)patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the “Patents”),
including the Patents described in Exhibit C;

(d)mask work or similar rights available for the protection of semiconductor
chips or other products (collectively, the “Mask Works”);

(e)trade secrets, and any and all intellectual property rights in computer
software and computer software products;

(f)design rights;

(g)claims for damages by way of past, present and future infringement of any of
the rights included above, with the right, but not the obligation, to sue for
and collect such damages for said use or infringement of the intellectual
property rights identified above;

(h)licenses or other rights to use any of the Copyrights, Patents, Trademarks,
or Mask Works, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(i)amendments, renewals and extensions of any of the Copyrights, Trademarks,
Patents, or Mask Works; and

(j)proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

provided, that the security interest granted in this Agreement shall not extend
to, and the term “Intellectual Property Collateral” shall not include, any
rights under any lease, instrument, contract or agreement of Grantor to the
extent

 

--------------------------------------------------------------------------------

 

that the granting of a security interest therein would, under the express terms
of such lease, instrument, contract or agreement, (A) be prohibited or
restricted or (B) result in a breach of the terms of, constitute a default under
or result in a termination of any such lease, instrument, contract or agreement
governing such right, unless (x) such prohibition or restriction is not
enforceable or is otherwise ineffective under applicable law or (y) consent to
such security interest has been obtained from any applicable third
party.  Notwithstanding any of the foregoing, such proviso shall not affect,
limit, restrict or impair the grant by Grantor of a security interest in any
Account or any money or other amounts due and payable to Grantor or to become
due and payable to Grantor under any such lease, instrument, contract or
agreement unless such security interest in such Account, money or other amount
due and payable is also specifically prohibited or restricted by the terms of
such lease, instrument, contract or other agreement or such security interest in
such Account, money or other amount due and payable would expressly constitute a
default under or would expressly grant a party a termination right under any
such lease, instrument, contract or agreement governing such right unless, in
each case, (x) such prohibition is not enforceable or is otherwise ineffective
under applicable law or (y) consent to such security interest has been obtained
from any applicable third party; provided further, that notwithstanding anything
to the contrary contained in the foregoing proviso, the security interests
granted herein shall immediately and automatically attach to and the term
“Intellectual Property Collateral” shall immediately and automatically include
the rights under any such lease, instrument, contract or agreement and in such
Account, money, or other amounts due and payable to Grantor at such time as such
prohibition, restriction, event of default or termination right terminates or is
waived or consent to such security interest has been obtained from any
applicable third party.

The rights and remedies of Lender with respect to the security interests granted
hereunder are in addition to those set forth in the Loan Agreement, and those
which are now or hereafter available to Lender as a matter of law or
equity.  Each right, power and remedy of Lender provided for herein or in the
Loan Agreement, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein, and the exercise by Lender of any one or more of
such rights, powers or remedies does not preclude the simultaneous or later
exercise by Lender of any other rights, powers or remedies.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

GRANTOR:

LENDER:

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

By:      ______________________________

By:      ______________________________

Name:  ______________________________

Name:  ______________________________

Title:    ______________________________

Title:    ______________________________

 

 

Address for Notices:

Address for Notices:

Attn: [            ]

Attn:  55 Almaden Boulevard, Suite 100

[Address]

San Jose, California  95113

Fax:  [            ]

Tel: (408) 556-6501

 

Fax:(408) 282-1681

 

[Signature Page to Intellectual Property Security Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Copyrights

Please Check if No Copyrights Exist *

 

 

Type of Work:

Title:

 

International Standard Serial Number (ISSN):

Registration Number:

Filing Date:

Pre -registered?    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

trademarks

Please Check if No Trademarks Exist *

 

 

Mark / Title:

U.S. Serial Number:

 

U.S. Registration Number:

USPTO Reference Number:

Filing Date:    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

patents

Please Check if No Patents Exist *

 

 

Title:

Patent Number:

 

Application Serial Number:

Issued or Published?

Issue Date:    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 